Opinion issued June 14, 2010
 

 
In The
Court of
Appeals
For The
First District
of Texas
————————————
NOS. 01-09-00697-CR 
          01-09-01008-CR
———————————
In
re Ronald Dwayne Whitfield, Relator

 

 
Original Proceeding on Petition for Writ of Mandamus

 

 
MEMORANDUM OPINION
          Relator,
Ronald Dwayne Whitfield, has filed two petitions for writ of mandamus relating
to his conviction in trial court cause number 617718.  In his first petition, 01-09-00697-CR,
relator requests that this Court order respondent to 
render judgments according to law.[1]  Relator's second petition for writ of  mandamus, 01-09-01008-CR, requests that this
Court compel respondents to "recompute" time credits and award him
all good time credits accrued since he was placed in custody of  the Texas Department of  Corrections. 
We deny the petitions for writ of mandamus.                                                                 
                                                PER
CURIAM             
Panel
consists of Justices Keyes, Hanks, and Higley.
Do
not publish. Tex. R.
App. P. 47.2 (b).




[1]           Relator was convicted in trial court
cause number  617718 of the offense of
burglary of a building with intent to commit theft.  After the trial court found two enhancement
paragraphs to be true, relator was sentenced on June 5, 1992 to confinement for
35 years.  Relator's conviction in this
case was affirmed by this court in 1993. 
See Whitfield v. State, 01-92-00617-CR, 1993 WL 322738 Tex.
App.—Houston [1st Dist.] pet. ref.'d 1993) (not designated for
publication).